Citation Nr: 1606569	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  07-18 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for sinusitis and, if so, whether service connection is warranted.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected migraines.

3.  Entitlement to an extraschedular rating for service-connected right ankle disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, June 2011, June 2014, and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, (March 2008, June 2011, and June 2014 decisions) and Des Moines, Iowa (March 2015 decision).

In the March 2008 rating decision, the RO denied entitlement to a TDIU.  In the June 2011 rating decision, the RO continued a previously assigned 30 percent rating for right ankle sprain with ankylosis and arthritis.  In the June 2014 rating decision, the RO denied service connection for sinusitis because it determined new and material evidence had not been submitted.  In the March 2015 rating decision, the RO denied service connection for sleep apnea.

Regarding the issue of entitlement to a TDIU, the Veteran testified at hearings before RO personnel in June 2009 and August 2010, and at a September 2010 Travel Board hearing before the undersigned Veterans Law Judge.

In March 2011, the Board remanded the issue of entitlement to a TDIU for further development.  In March 2012 and January 2014, the Board remanded the issues concerning the right ankle disability and TDIU for further development.  In February 2015, the Board again remanded the TDIU issue for further development and bifurcated the right ankle disability issue by denying a schedular rating in excess of 30 percent and remanding the issue of entitlement to an extraschedular rating for the right ankle disability.

The issues concerning sinusitis and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's service-connected right ankle disability does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

2.  The Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for referral of the Veteran's claim for an evaluation in excess of 30 percent for his service-connected right ankle disability to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular evaluation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2015).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard February 2008 and March 2009 letters satisfied the duty to notify provisions for the claims decided herein.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service treatment records have also been obtained, including records from the Social Security Administration (SSA).  More recent treatment records (including those absent from the electronic file at the time of the last remand) have also been obtained pursuant to the Board's February 2015 remand.

The Veteran was provided VA medical examinations addressing the right ankle disability in May 2011, April 2012, and April 2014.  Additionally, the Veteran was afforded VA examinations addressing TDIU in May 2011 and, most recently, in April 2015, pursuant to the Board's February 2015 remand.  The examinations are sufficient evidence for deciding the claims.  The reports as a whole are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the right ankle disability and/or service-connected disabilities' effect on employment in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.


II. Extraschedular Rating-Right Ankle Disability

As is stated in the February 2015 remand, the Board was not precluded from issuing a final decision on the increased rating claim regarding the right ankle disability and remanding the extraschedular rating and/or TDIU issue(s) to the RO.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  The Board bifurcated the Veteran's claim for an increased rating for his service-connected right ankle disability into one part that is a schedular evaluation (decided in the Board's February 2015 decision mentioned above) and another part that deals with an extraschedular evaluation of that disability and a TDIU.  

In a May 2015 supplemental statement of the case, the RO determined that referral for entitlement to an extraschedular rating for service-connected right ankle disability is not warranted.

According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015).

The Board notes that VA treatment records generally show that the Veteran has complained of right ankle pain and has been prescribed medications for this pain.  At the three VA examinations addressing the right ankle, the VA examiners performed in-person examinations of the Veteran's right ankle.  The two most recent examiners performed right ankle tests including tests for range of motion, repetitive use, functional loss, pain, muscle strength, and joint stability.  All examiners indicated that they considered past right ankle imaging studies.  The two most recent examiners reported that no right ankle ankylosis was present.  According to the VA examination reports, the Veteran's specific right ankle complaints included the following: pain with weakness, stiffness, and lack of endurance; severe aching pain at times; sometimes right ankle swells up and becomes stiff; difficult for him to ambulate at times; pain intensity varies between 7/10 and 9/10; pain increases with walking and standing and relieved by rest and taking medication; rest relieves the swelling but pain is constant; right ankle swollen in the mornings and gets worse as the day progresses; and right ankle gives way and locks up at times.

The Veteran's right ankle disability has been rated under Diagnostic Code 5010-5271.  Although "ankylosis" has been part of the characterization of the Veteran's right ankle disability, that specific manifestation has not been shown during the rating period on appeal.  In any case, that manifestation would be contemplated by the rating criteria.

The Board finds that the rating criteria reasonably describe the Veteran's right ankle disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's service-connected right ankle disability is manifested by signs and symptoms including pain and limitation of motion.  The diagnostic codes in the rating schedule corresponding to disabilities of the ankle provide disability ratings on the basis of limitation of motion, as well as other deformities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.

For all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations and functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for ankle disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's right ankle disability picture.  The evidence does not support a finding that the Veteran's right ankle disability picture presents in such a way as to render the available schedular evaluations inadequate.  See Thun, 22 Vet. App. at 111.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  This is so even when considered with other service-connected disabilities in the aggregate.  Consequently, the Board finds that referral for extraschedular consideration for right ankle disability is not warranted by a preponderance of the evidence.

III. TDIU

The Veteran contends that his migraines and right ankle disability prevent him from working.  See Board hearing transcript at 28.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher with the combined rating being 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

The highest combined evaluation for compensation the Veteran has been assigned is 70 percent for his service-connected disabilities (50 percent for migraines and 30 percent for right ankle disability) effective February 27, 2009.  Therefore, he has met the minimum schedular requirement, i.e., one disability rated at 40 percent or higher with the combined rating being 70 percent or higher, to be considered for a TDIU since that time.  38 C.F.R. § 4.16(a).  Prior to that, the Veteran did not meet the schedular requirement for a TDIU under 4.16(a); however, the threshold question is the same for a TDIU on an extraschedular basis under 4.16(b)-do the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

Here, the record does not show that Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The record shows that the Veteran was last employed in 2007 (see September 2010 Board hearing transcript at 23), and he graduated from college, receiving his degree in 2004 (see April 2015 VA examination report).  See also September 2007 TDIU application.  The Veteran had worked as a clerk for both the City of Jackson and for VA for the nine years prior to that date.

In May 2011 and April 2015, the Veteran was afforded VA examinations, and the examiners provided "combined effects" opinions.  At the May 2011 examination, the examiner reported that "the combined effect of the Veteran's service-connected issues . . . would not render him unable to seek and maintain gainful employment."  At the April 2015 examination, the examiner also provided a negative opinion.  The April 2015 examiner explained that "the service-connected disabilities (migraine headaches and right ankle loss of motion) do NOT have the 'combined effects' of precluding securing or following gainful occupation.  Considering level of education (college graduate), special training, and previous work experience but not age or any impairment caused by non-service connected disabilities, he would be able to work in any sedentary employment in the area that is quiet, with controlled lighting levels, and reasonably low stress."

The April 2015 examiner further noted that, specifically regarding the Veteran's migraines, the presence of his reported prostrating attacks (2 to 3 per month) does not mean that he cannot work.  Additionally, the examiner reported that the Veteran's right ankle disability "does not prevent his ability to dress himself, feed himself, bathe himself, attend to toilet, or to walk in or out of his home.  He is not bedridden."  The examiner concluded that the Veteran should be able to perform in sedentary employment.

The VA examiners explicitly stated that the combined effects of the Veteran's service-connected disabilities do not render the Veteran unable to seek/secure and maintain gainful employment, and the Board finds that the examiners' expert opinions outweigh any of the Veteran's contentions or other lay evidence of record regarding his employability.  Although the issue of entitlement to a TDIU is not purely medical in nature, the medical opinions taken in conjunction with the Veteran's educational and occupational history as a clerk, which is a position that can be largely sedentary in nature leads to the finding that the Veteran is not unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

The Board notes that, in a September 2008 determination, the SSA found the Veteran to be disabled due to severe impairments including right ankle arthritis and migraine headaches, as well as multiple other impairments.  While SSA determinations are relevant, and the records relied upon to make SSA determinations are probative evidence in consideration of the Veteran's appeal, SSA decisions are not binding on the Board.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that while SSA decisions are relevant, there are significant differences between SSA and VA recognition of disabilities and SSA decisions are not binding on VA).  Moreover, SSA found the Veteran to be disabled based on nonservice-connected disabilities as well as service-connected disabilities, and in determining whether or not a TDIU is warranted, the Board only considers service-connected disabilities.  Thus, the decision and records from SSA are not sufficient to substantiate the claim.

In sum, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, entitlement to a TDIU must be denied.  


ORDER

An extraschedular rating for service-connected right ankle disability is denied.

A TDIU is denied.


REMAND

Regarding the sinusitis issue, the RO denied reopening of the service connection claim in the June 2014 rating decision, and later that month, the Veteran submitted a timely notice of disagreement (NOD) with the June 2014 rating decision.  Additionally, regarding the sleep apnea issue, the RO denied service connection for sleep apnea in the March 2015 rating decision, and later that month, the Veteran submitted a timely NOD on a standard NOD form.  To date, no statement of the case (SOC) has been furnished regarding these two issues.  The issuance of an SOC is required addressing whether new and material evidence has been submitted to reopen a claim of service connection for sinusitis and entitlement to service connection for sleep apnea, and the Board has jurisdiction solely to remand these issues for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following action:

Prepare an SOC addressing the issue of whether new and material evidence has been submitted to reopen a claim of service connection for sinusitis and, if so, whether service connection is warranted, and the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected migraines.  This action is required unless the matters are resolved by granting the benefits sought by the Veteran or by the Veteran's withdrawal of the NODs.  If, and only if, a timely substantive appeal is filed, should either of these issues be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


